In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2577 
IVAN JOHNSON, 
                                                Petitioner‐Appellant, 

                                  v. 

KAREN JAIMET, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
           No. 14 C 50172 — Frederick J. Kapala, Judge. 
                     ____________________ 

   ARGUED DECEMBER 6, 2016 — DECIDED MARCH 30, 2017 
               ____________________ 

   Before WOOD, Chief Judge, and  ROVNER and SYKES, Circuit 
Judges. 
    WOOD,  Chief  Judge.  Douglas  Keefer’s  badly  beaten  body 
was found by police in Keefer’s own backyard in Rock Falls, 
Illinois, the morning of November 27, 2006. A jury convicted 
Ivan  Johnson  of  Keefer’s  murder.  While  Johnson  admits  he 
beat Keefer the night before, in the same backyard, he insists 
that he did not kill him. Keefer’s actual murderers, Johnson 
2                                                      No. 15‐2577 

says, were two men with baseball bats who attacked Keefer 
later that night, in the same spot. 
     Johnson’s theory apparently came from Dustin Manon, a 
one‐time occupant of the Whiteside County Jail. Manon told 
police  that  his  cellmate  there,  Donnie  Masini,  told  him  that 
Masini  had hired two men to kill Keefer with  bats  and  that 
they did so. Unsurprisingly, Masini denied making the state‐
ment  when  police  questioned  him.  The  trial  court  barred 
Johnson  from  introducing  Masini’s  hearsay  statement,  rea‐
soning that it was too unreliable to allow into evidence. The 
Illinois Appellate Court affirmed. 
     After exhausting other options, Johnson now seeks habeas 
corpus relief. He argues, as relevant here, that the state court’s 
exclusion of the hearsay evidence was an unreasonable appli‐
cation of Chambers v. Mississippi, 410 U.S. 284 (1973). The dis‐
trict court denied Johnson’s petition, but it granted him a cer‐
tificate of appealability. We agree with our colleague that the 
state court’s decision did not run afoul of Chambers and thus 
that Johnson is not entitled to habeas corpus relief. 
                                  I 
    At  Johnson’s  jury  trial,  the  prosecution  and  the  defense 
agreed that Johnson repeatedly punched an unarmed Keefer 
on the evening of Sunday, November 26, 2006. The critical dif‐
ference between their stories lay in the degree to which John‐
son beat the victim. Johnson argued that he could not have, 
and  did  not,  cause  Keefer’s  death,  while  the  prosecution 
maintained that he did. Johnson unsuccessfully sought to in‐
troduce Manon’s report of Masini’s confession. Without that 
evidence before it, the jury resolved the factual question in the 
prosecution’s favor. 
No. 15‐2577                                                           3

    Because the Antiterrorism and Effective Death Penalty Act 
(AEDPA) governs this case, the findings of the state court are 
entitled to substantial deference. See 28 U.S.C. § 2254(d). We 
therefore  begin  by  recounting  the  prosecution’s  version  of 
events. The state argued that Johnson beat and killed Keefer 
after a dispute about drugs and money. Marie Schlosser, a wit‐
ness to the attack, testified that the two men started arguing 
about  money  shortly  after  Johnson  showed  up  at  Keefer’s 
house on the fateful evening. Earlier that weekend, Schlosser 
and a pair of men, all from Chicago, teamed up with a man 
known  as  “Little  C”  to  sell  drugs  in  the  Rock  Falls  area,  in 
northwestern Illinois. Johnson and Keefer visited the dealers 
in their hotel room at different times that weekend. On Sun‐
day,  Schlosser  and  Little C  drove  to  Keefer’s  house  to  sell 
more drugs, but only Little C went inside. He returned to the 
car where Schlosser was waiting a few minutes later, claiming 
he had been robbed. He then made a phone call in which he 
repeated the accusation. 
    But  if  there  was  a  robber,  it  apparently  was  not  Keefer, 
who came outside soon after Little C returned to the car. Little 
C demanded that Keefer tell him where the man who robbed 
him lived or that Keefer cover the cost of the stolen drugs. At 
this point, according to Schlosser, Johnson arrived and started 
arguing with Keefer. Johnson reportedly told Keefer that “we 
don’t  play  about  our  money”  and  then  began  punching 
Keefer.  It  was  a  one‐way  fight;  Keefer  did  not  hit  back,  as 
Johnson  acknowledged  at  trial.  Instead,  Schlosser  recalled, 
Keefer ran behind a parked car, presumably to try to evade 
the  beating.  Johnson  followed.  Schlosser  reported  that  he 
knocked Keefer to the ground, striking him in the face repeat‐
edly and kicking him at least once while he was prone. Even‐
tually  Johnson  drove  away,  leaving  Keefer  on  the  ground. 
4                                                      No. 15‐2577 

Schlosser too left the scene. She said that she and her friend 
returned that evening to see if Keefer was still there—and “see 
if he was really dead.” She saw Keefer in the same spot where 
he had lain when she left the yard shortly after Johnson’s at‐
tack, but she did not approach him. 
    Johnson recalled the evening differently. He testified that 
Keefer  was  arguing  with  Little  C  at  Keefer’s  place  Sunday 
evening when Johnson arrived. Johnson said he approached 
the pair and told Keefer to cool down. Keefer did not; instead, 
he started arguing with Johnson, telling him that “if anybody 
gonna  take  a  whippin’  it’s  gonna  be”  Johnson.  With  that, 
Keefer “threw up his guards.” Johnson said this was a sign to 
fight, and so Johnson did. Johnson admitted that he punched 
Keefer when he was standing and continued after Keefer fell 
to the ground. But Johnson acknowledged Keefer did not re‐
turn  any  blows  or  even  swing  back.  Johnson  also  admitted 
that he had lied to police earlier when he said that Keefer also 
threw punches and that Little C had also struck Keefer. John‐
son explained that he told police that Keefer struck back “to 
make it look good on [his own] behalf.” By Johnson’s own ad‐
mission,  then,  he  was  the  sole  combatant  in  the  fight  with 
Keefer.  The  only  difference  between  his  account  and  the 
state’s was the brutality of the beating he administered.  
    One way or the other, the fight must have ended by 9 p.m., 
because  Keefer’s  friend,  Vern  Williams,  arrived  at  Keefer’s 
empty  house  about  that  time.  Williams  found  it  odd  that 
Keefer’s house was unlocked, yet Keefer was nowhere to be 
found. Williams waited inside Keefer’s residence until about 
2 a.m. Monday, at which point he wrote Keefer a note and left. 
Williams never looked in the back yard. 
No. 15‐2577                                                         5

    A  Rock  Falls  police  officer  was  dispatched  to  Keefer’s 
house around 10 a.m. Monday to investigate a report of a man 
lying in the back yard. There the responding officer, Jeremy 
Vondra, found Keefer dead. At trial, Schlosser testified that a 
police  photograph of the scene where police found Keefer’s 
body showed that Keefer’s body was just where Johnson had 
left him the night before. 
    An autopsy showed that Keefer had extensive bruising on 
his  face  and  neck,  along  with  a  broken  jaw  and  a  fractured 
throat bone. The forensic pathologist who conducted the au‐
topsy  said  that  Keefer’s  injuries  were  consistent  with  being 
punched in the face, falling to the ground, and being punched 
while  prone.  He  noted  that  most  of  Keefer’s  bruises  were 
round—like those that would result from a punch—but two 
bruises,  along  his  jaw,  were  linear.  These  contusions  could 
have resulted from being struck with a straight object, such as 
a rod, a piece of wood, or a shoe. Keefer’s cause of death was 
neurogenic  shock,  brought  on  by  blunt  force  trauma  to  the 
head and neck. The trauma triggered a hemorrhage inside his 
skull. The pathologist theorized that blows to Keefer’s head 
while he was on the ground—which was so hard that his body 
could not absorb the strikes—might have caused his death. 
    On January 18, 2007, Johnson was indicted on four counts 
of first‐degree murder for Keefer’s death. Before the start of 
trial, the prosecution moved to exclude the hearsay testimony 
from  Manon  as  inadmissible.  See  ILL.  R.  EVID.  802.  Johnson 
wanted  Manon  to  testify  about  what  Masini  allegedly  told 
him about Keefer’s murder. As we noted, the defense’s theory 
was that it was two men with baseball bats who actually killed 
Keefer, by attacking him later Sunday evening, after Johnson 
had  fled  the  scene.  This  account  attributed  the  two  linear 
6                                                      No. 15‐2577 

bruises to bats, not something like the kick to which Schlosser 
had referred.  
    The only problem with Johnson’s theory was an utter lack 
of evidence backing it up. Manon was his sole source, but all 
he had was hearsay from Masini, recounted to Manon while 
Manon was in jail facing obstruction of justice charges. There 
Masini supposedly told him that Masini had hired two men 
to “take [Keefer] out” with baseball bats and that he had “got” 
Keefer. Manon added that Masini had asked him to blow up 
a  woman’s  car  and  burn  down  her  house.  The  targeted 
woman  had  been  the  subject  of  a  running  dispute  between 
Keefer and Masini. Indeed, apparently that was why Masini 
was  in  jail:  Police  arrested  him  in  October  2006,  after  the 
woman reported that Masini had shot Keefer, and investigat‐
ing officers found a loaded gun at Masini’s home. Manon said 
Masini gave him a map showing the location of the woman’s 
house during this conversation. 
   Manon had first reported these statements from Masini to 
the  police  around  9  a.m.  Tuesday,  November  28,  less  than 
three hours after Manon had been released from jail on bond. 
This was almost 24 hours after police found Keefer’s body, but 
several hours before the local newspaper first published a story 
about Keefer’s death that afternoon. Manon gave the police a 
hand‐drawn map that showed the woman’s house—artwork 
from Masini, he claimed. But there were “no particulars as to 
when [Masini’s] statement [to Manon] was made other than it 
was made within 24 hours of Doug Keefer’s death,” as the trial 
court  noted.  The  news  would  have  traveled  fast,  under  the 
defense’s  theory,  because  Masini  needed  to  hear  of  the  suc‐
cessful  attack  and  then  share  the  news  with  Manon  before 
Manon was released from jail around 6:30 a.m. Tuesday. 
No. 15‐2577                                                          7

     Johnson  argued  that  this  hearsay  was  admissible  under 
the due process exception established  in  Chambers  v. Missis‐
sippi, 410 U.S. 284 (1973), for certain statements against penal 
interest. Masini’s testimony, he urged, was highly reliable. The 
Illinois  court  evaluated  this  argument  but  concluded  that 
“justice d[id] not require” the Masini hearsay to be admitted. 
Following a jury trial in Whiteside County, Johnson was con‐
victed  of  first‐degree  murder  and  sentenced  to  35  years  in 
prison. 
    On direct appeal, the Illinois Appellate Court affirmed the 
exclusion  of  the  evidence.  Citing  Chambers,  it  reasoned  that 
the hearsay statement lacked sufficient indicia of reliability to 
require it to be allowed in at trial. The court noted the absence 
of any indication that Masini and Manon were more than cell‐
mates;  nothing suggested  that they had  a personal relation‐
ship. Furthermore, nothing corroborated the hearsay; the two 
linear bruises could have resulted from any kind of a linear 
object, not just a bat. Moreover, most of Keefer’s bruises were 
consistent  with  punches.  The  court  also  pointed  to  the  evi‐
dence  indicating  that  Keefer’s  body  was  “unmoved  from 
where  it  was  located  when  [Johnson]  left  the  crime  scene.” 
Masini’s purported motive to kill Keefer—their dispute about 
a woman—was of no help because it did not relate specifically 
to Masini’s purported hiring of men with baseball bats. 
    Further  counseling  against  admission  was  the  fact  that 
Masini would be “unavailable” for cross‐examination. During 
the  murder  investigation,  Masini  denied  making  the  state‐
ments Manon attributed to him.  He also disclaimed any re‐
sponsibility for Keefer’s death. The appellate court assumed 
that  if  Masini  had  been  called  to  testify,  he  would  have  as‐
serted his Fifth Amendment privilege or denied making the 
8                                                      No. 15‐2577 

statement, making him “unavailable” in the evidentiary sense 
of the word. This conclusion parted ways with the trial court’s 
analysis.  That  court  thought  that  there  was  ample  oppor‐
tunity to cross‐examine Masini, who was incarcerated again 
by then. The only factor weighing in favor of admissibility, in 
the Illinois Appellate Court’s view, was the fact that Masini’s 
statement  was  against  his  penal  interest.  Overall,  the  court 
concluded, the hearsay statement was too unreliable to be ad‐
mitted. 
    After exhausting his appeals in state court, Johnson filed 
his federal habeas corpus petition on August 6, 2014. See 28 
U.S.C. § 2254. The district court denied the petition on July 10, 
2015, but certified for appeal the question whether the Illinois 
court denied Johnson his right to present a defense by exclud‐
ing the hearsay that implicated another person. 
                                 II 
    Our review of Johnson’s petition is governed by AEDPA, 
which  strictly  limits  the  circumstances  in  which  a  federal 
court  may  grant  relief  to  a  petitioner  whose  claim  has  been 
adjudicated  on  the  merits  in  state  court.  Johnson  relies  on 
§ 2254(d)(1), which allows a federal habeas court to grant re‐
lief if the state court’s decision is “contrary to, or involves an 
unreasonable application, of clearly established federal law.” 
He argues that the state court unreasonably applied Chambers 
when it excluded Manon’s account of Masini’s admission. 
    A state court decision “involves an unreasonable applica‐
tion of [the Supreme] Court’s clearly established precedents if 
the state court applies this Court’s precedents to the facts in 
an  objectively unreasonable manner.”  Williams  v. Taylor, 529 
U.S. 362, 407 (2000). To succeed, Johnson must do more than 
No. 15‐2577                                                          9

show that the state court made a mistake. McManus v. Neal, 
779 F.3d 634, 649 (7th Cir. 2015). Rather, he must show that the 
Illinois court’s decision was “so erroneous as to be objectively 
unreasonable.”  Id.  (internal  quotation  and  citation  omitted). 
Under  this  demanding  standard,  a  petitioner’s  claim  fails  if 
“fairminded  jurists  could  disagree  on  the  correctness  of  the 
state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 
(2011) (internal citation and quotations omitted). 
                                  A 
    As the Illinois Appellate Court correctly observed, Cham‐
bers  provides  the  controlling  Supreme  Court  precedent. 
Chambers  similarly  concerned  the  exclusion  of  hearsay  evi‐
dence of another person’s confession to a murder. The murder 
defendant in that case, Leon Chambers, had sought to intro‐
duce  evidence  from  third  parties  that  another  man,  Gable 
McDonald, had repeatedly confessed to the crime. 410 U.S. at 
292–93. But the state court blocked Chambers from using the 
statements at trial by application of a state evidence rule pro‐
hibiting  hearsay,  despite  the  existence  of  evidence  that  cor‐
roborated  the  out‐of‐court  statements.  Id. at  298.  Its  eviden‐
tiary ruling prevented the jury from considering the defense’s 
strongest evidence that someone other than Chambers was re‐
sponsible for the murder. Id. at 292–93. 
     The Court held that the state court’s hearsay exclusion vi‐
olated Chambers’s due process right to present a complete de‐
fense. Id. at 298–300. It did so notwithstanding the fact, which 
it  acknowledged,  that  hearsay  evidence  as  a  general  matter 
“lack[s]  the  conventional  indicia  of  reliability.”  Id.  at  298. 
Rules  barring  hearsay  are  permissible  because  they  protect 
triers  of  fact  from  considering  “untrustworthy  infor‐
mation.”  Id. at 298 (citing California v. Green, 399 U.S. 149, 158 
10                                                         No. 15‐2577 

(1970)).  But  when  hearsay  statements  are  made  and  offered 
“under circumstances that  provid[e] considerable  assurance 
of their reliability,” that justification for exclusion disappears. 
See Chambers, 410 U.S. at 300–01. 
    Under Chambers, it is necessary, though not sufficient, for 
critical  hearsay  of  this  type  to  be  reliable.  Rather  than  pre‐
scribing  a  litmus  test  for  reliability,  however,  Chambers  in‐
structs trial courts to determine reliability by considering all 
the circumstances, including such points as whether the state‐
ment  was  made  by  a  close  acquaintance;  whether  any  evi‐
dence corroborates the statement; whether the statement was 
against  the  declarant’s  penal  interests;  and  whether  the  de‐
clarant will be subject to adequate examination. Id.  
    In the decades since Chambers, the Supreme Court has re‐
mained steadfast in its recognition that states have “broad lat‐
itude under the Constitution” to restrict the admission of ev‐
idence in criminal trials, but at the same time that there will 
be  cases  in  which  the  defendant’s  due  process  rights  must 
override  those  rules.  Holmes  v.  South  Carolina,  546  U.S.  319, 
324. (2006); Rock v. Arkansas, 483 U.S. 44, 55 (1987); see Kubsch 
v. Neal, 838 F.3d 845, 855–56 (7th Cir. 2016) (en banc) (explain‐
ing  that  “Chambers  was  not  a  one‐and‐done  opinion”  and 
summarizing  subsequent  Supreme  Court  precedent).  We 
must decide on which side of the line Johnson’s case falls.  
                                    B 

    The  Illinois  Appellate  Court  was  not  satisfied  that 
Manon’s hearsay testimony had sufficient “indicia of reliabil‐
ity.”  Johnson  argues,  in  essence,  that  we  must  take  into  ac‐
count  both  how  reliable  and  how  essential  it  was.  He  then 
turns  to  the  latter  factor  and  urges  that  the  exclusion  of  his 
No. 15‐2577                                                        11

evidence had the effect of denying him a meaningful oppor‐
tunity to present a complete defense. It did so by preventing 
him  from  showing  that  someone  else  was  responsible  for 
Keefer’s  murder.  See  Crane  v.  Kentucky,  476  U.S.  683,  690 
(1986). Given the wealth of evidence against Johnson, includ‐
ing  Johnson’s  admission  that  he  beat  Keefer  right  before  he 
died, his best and only hope was to suggest that someone else 
was responsible. For purposes of this discussion, we will as‐
sume that the hearsay was critical to Johnson’s defense and 
focus on reliability. 
    We look first at the question whether Masini was available 
for cross‐examination. The Illinois trial court said yes, but the 
state appellate court disagreed. The appellate court thought 
that  Masini  “likely  …  would  have  either  asserted  his  fifth 
amendment  right  against  self‐incrimination,  or  would  have 
continued to deny having made the statement.” That, it said, 
would have made him effectively unavailable. And because 
the operative decision for our review is that of the last state 
court to adjudicate Johnson’s claim on the merits, we need not 
concern ourselves with the trial court’s assessment. Makiel v. 
Butler, 782 F.3d 882, 896 (7th Cir. 2015). 
    In our court, the respondent warden concedes that the ap‐
pellate court’s determination that Masini was “unavailable” 
was incorrect; indeed, this was one of the reasons why the dis‐
trict  court  granted  a  certificate  of  appealability  to  Johnson. 
Masini  could  have  been  put  on  the  stand  “in  order  that  his 
demeanor and credibility may be assessed by the jury.” Cham‐
bers, 410 U.S. at 298. To the extent it matters, Masini’s where‐
abouts  apparently  were  known,  because  he  told  the  police 
that he did not make the statement Manon attributed to him, 
and  it  appears  that  Masini  was  incarcerated  at  the  time  of 
12                                                     No. 15‐2577 

Johnson’s trial. For present purposes, therefore, we treat this 
part of the Illinois Appellate Court’s decision as erroneous. 
    But as we already have noted, the fact that a decision is in 
error does not necessarily make it “unreasonable.” To begin 
with, the finding that Masini was available was not the only 
reason that the state court gave for finding the hearsay evi‐
dence to be insufficiently reliable. Moreover, AEDPA requires 
the federal court to give deference to the state court’s decision, 
as opposed to its reasoning. See Harrington, 562 U.S. at 98–99; 
Makiel,  782  F.3d  at  907.  A  “bad  reason  does  not  necessarily 
mean  that  the  ultimate  result  was  an  unreasonable  applica‐
tion of established doctrine.” Makiel, 782 F.3d at 906 (quoting 
Bradley v. Pfister,  711 F.3d 818,  827 (7th Cir. 2013)). We thus 
move on to the other reasons offered by the state court in sup‐
port of its finding of unreliability: the absence of evidence cor‐
roborating  the  hearsay,  and  the  superficial  relationship  be‐
tween Manon and Masini. 
   Johnson argues that there was evidence corroborating the 
hearsay, but that the state court disregarded it. He points to 
the linear contusions on Keefer’s jaw; Masini’s knowledge of 
Keefer’s  death  before  it  was  reported  in  the  media;  and 
Masini’s motive to kill Keefer as part of their alleged dispute 
about  the  woman.  The  state  court  reasonably  concluded, 
however,  that  this  evidence  has  little  or  no  bearing  on  the 
hearsay Johnson sought to introduce. 
    First, there is no proof of what caused the two linear con‐
tusions.  While  the  pathologist  opined  that  they  could  have 
been caused by a bat, he stressed that any linear object, includ‐
ing  a  foot,  would  have  sufficed.  These  injuries  thus  could 
have  resulted  from  a  kick,  such  as  the  one  witnessed  by 
No. 15‐2577                                                        13

Schlosser.  This  inconclusive  physical  evidence  hardly  pro‐
vides “considerable assurance” of the statement’s reliability. 
See  Chambers,  410  U.S.  at  300.  The  absence  of  clear  physical 
evidence  supports  the  state  court’s  determination  that  the 
statement  was  not  sufficiently  reliable.  Masini’s  purported 
motive to kill Keefer is also of limited significance. The contu‐
sions  have  nothing  to  do  with  Masini’s  supposed  hiring  of 
two men with bats.  
    The fact that Manon reported Masini’s confession before 
the local paper published a story on Keefer’s death is also at 
best  weak  corroboration.  Keefer’s  body  was  found  in  the 
backyard of a “busy thoroughfare and … [his] home was sur‐
rounded  by  crime  scene  tape  for  all  of  a  day  before  Manon 
talked to the police,” according to the prosecution. Schlosser 
said that she and a friend returned to the crime scene some 
time  after  Johnson’s  beating  and  saw  Keefer’s  body  in  the 
same spot. Word of Keefer’s death (no matter the means) eas‐
ily could have traveled fast around Rock Falls, whose popu‐
lation at the last Census did not exceed 10,000. Finally, Manon 
had a few hours between his release from jail and his report 
of Masini’s statement to police—time during which he could 
have  learned  of  Keefer’s  death  in  some  way  other  than 
through Masini. 
    Johnson  does  not  challenge  the  state  court’s  conclusion 
that Masini and Manon were “mere cellmates,” but he argues 
the state court overemphasized this fact in its reliability deter‐
mination. The weight of that fact, however, was for the state 
court to determine. Johnson also argues that, even if Masini 
was a relative stranger, Chambers recognized that the sponta‐
neity of a statement argues in favor of reliability. See 410 U.S. 
14                                                     No. 15‐2577 

at 300. True enough. But Chambers also holds that the close‐
ness  of  the  relationship  between  declarant  and  witness  is  a 
key  component  of  the  reliability  assessment  of  a  statement 
against the declarant’s penal interests. See id. at 300–01. In re‐
ality,  Johnson  wants  us  to  analyze  the  hearsay  anew  by  re‐
weighing these considerations to arrive at a different conclu‐
sion. That is not our role under AEPDA.  
    We do not find the Illinois Appellate Court’s ultimate re‐
liability  determination  to  be  an  unreasonable  application  of 
Chambers,  given  the  absence  of  corroborating  evidence  and 
obvious  untrustworthiness  of  a  murder  confession  to  a 
stranger‐turned‐cellmate.  Johnson’s  case  is  quite  different 
from the one we faced in Kubsch, where we held that due pro‐
cess required the admission of a police interview of a witness 
because  it  was  particularly  reliable  and  essential  to  the  de‐
fense. 838 F.3d at 845. The evidence at issue there was trust‐
worthy,  because  it  was  recorded,  independent,  and  almost 
contemporaneous, and also because there was some evidence 
that corroborated (and more that could have done so, if pur‐
sued) the out‐of‐court statement. Id. at 860–62. While the state 
court in Johnson’s case might seen things differently, if for ex‐
ample it had placed more emphasis on the fact that Masini’s 
confession was against his penal interest, its decision was well 
within the range of reasonable outcomes.  
                                 III 
     Because we hold that the state court did not unreasonably 
apply Chambers, we do not need to address whether any error 
it  might  have  made  was  harmless.  We  simply  note  that  an‐
other reason to leave the state conviction undisturbed is the 
fact that any exclusion of the hearsay evidence probably made 
No. 15‐2577                                                    15

no  difference  to  the  outcome,  given  the  abundance  of  evi‐
dence against Johnson. 
   We therefore AFFIRM the judgment of the district court.